UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q/ A (AMENDMENT NO. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53208 SINO GREEN LAND CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 54-0484915 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) Suite 2711A, 27/F, Exchange Tower, 33 Wang Chiu Road, Kowloon Bay, Kowloon, Hong Kong People's Republic of China (Address of principal executive offices, Zip Code) +852-3104-0598 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer's classes of common stock, as of September 30 , 2010 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 147,759,340 TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 (Restated) 1 Consolidated Statements of Income and Other Comprehensive Income for the Three Months (Unaudited and Restated ) and Six Months (Unaudited and Restated) Ended June 30, 2010 and 2009 (Unaudited and Restated) 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 (Unaudited and Restated) and 2009 (Unaudited and Restated) 3 Notes to Consolidated Financial Statements (Unaudited) 4-17 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. ITEM 4. CONTROLS AND PROCEDURES 30 30 PART II OTHER INFORMATION ITEM 6. EXHIBITS. 31 EXPLANATORY NOTE This quarterly report on Form 10-Q/A is being filed as Amendment to our quarterly report on Form 10-Q. We are amending this quarterly report to reflect the deemed preferred stock dividend during the six months ended June 30, 2010.The financial statements for all other periods have not been revised from the original filing. Currently dated Exhibits 31.1, 31.2 and 32.1 are included in this filing. SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) JUNE 30, 2010 DECEMBER 31, 2009 (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Due from related parties - Inventories Advances-current portion Other current assets Total Current Assets - Property and Equipment, net Deposit Advances Long-term Prepayments Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Advances from customers Due to related parties Shares to be issued as stock compensation - Derivative liability Total Current Liabilities Shareholders' Equity Preferred stock, par value $.001 per share, 20,000,000 shares authorized, of which 2,000,000 shares are designated as series A convertible preferred stock, with 1,956,000 and 1,650,000 sharesoutstanding on June 30, 2010 and December 31, 2009, respectively 956 650 Common stock, $0.001 par value, 780,000,000 shares authorized, 128,943,670 and 104,943,337 issued and outstanding as of June 30, 2010 and December 31, 2009, respectively 128,944 104,944 Deferred compensation (874,575 ) - Additional paid in capital Other comprehensive income Retained earnings Total shareholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are integral part of these unaudited consolidated financial statements. 1 SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, (Restated) (Restated) ( Restated ) (Restated) Sales $ Cost of goods sold Gross profit Operating expenses Selling expenses General and administrative expenses Salary and Wages Stock Compensation - - Total operating expenses Operating income Other income(expense) Interest expenses (income) - (22,500 ) Change in derivative liability 64,271 25,471 Others, net (2,233 ) (4,603 ) 72 Total other income (expense) 326,098 3,043 Net income 1,501,386 1,965,308 Deemed preferred stock dividend (350,000 ) Net income applicable to common stockholders 3,942,557 1,501,386 3,508,374 1,965,308 Comprehensive income: Net income 3,942,557 1,501,386 3,858,374 1,965,308 Other comprehensive income (loss) Foreign currency translation gain (loss) (140,287 ) (167,228 ) Comprehensive income $ $ 1,361,099 $ $ 1,798,080 Net income per share Basic $ Diluted $ Weighted average number of shares outstanding Basic 118,295,318 113,769,558 Diluted 146,678,642 144,919,481 The accompanying notes are integral part of these unaudited consolidated financial statements. 2 SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) JUNE 30, Cash flows from operating activities (Restated) (Restated) Net income $ $ 1,965,308 Adjustments to reconcile net income to net cash provided by operating activities Depreciation Amortization Change in derivative liability (354,382 ) (25,471 ) Stock compensation - Decrease / (Increase) in current assets Accounts receivable (80,760 ) (25,338 ) Inventories Other current assets (275,851 ) Advances (4,019,243 ) Long-term prepaid expense (3,292,005 ) (3,074,581 ) Increase (decrease) in current liabilities Accounts payable and accrued expense (108,658 ) (422,913 ) Advances from customer (34,075 ) (7,638 ) Tax payables Other payables (116,267 ) (29,234 ) Net cash provided by operating activities (2,286,944 ) (385,267 ) Cash flows from investing activities Acquisition of plant, property, and equipment (6,929 ) (2,336 ) Net cash used in investing activities (6,929 ) (2,336 ) Cash flows from financing activities Proceeds from sale of preferred stock, net of offering cost - Proceeds from sale of common stock, net of offering cost - Proceeds from loan from related parties Net cash provided by financing activities - Effect of exchange rate change on cash and cash equivalents (668 ) - Net increase in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ Supplement disclosure of cash flow information Interest expense paid $
